Citation Nr: 1012133	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  06-07 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a genitourinary 
disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The Veteran served on active duty from March 1981 to 
September 1983.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision that, in 
pertinent part, declined to reopen a claim for service 
connection for chronic genitourinary pathology on the basis 
that new and material evidence had not been received.  The 
Veteran timely appealed.

The Veteran failed to appear for a video conference hearing 
before a Veterans Law Judge at the RO that was scheduled for 
March 2009.

In April 2009, the Board found new and material evidence to 
reopen the Veteran's claim, and remanded the reopened claim 
for additional development.


FINDING OF FACT

A clear preponderance of the evidence weighs against a 
finding that the Veteran currently has a genitourinary 
disability that is related to active duty. 


CONCLUSION OF LAW

A genitourinary disability was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA should notify the Veteran of:  (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; and (3) the evidence, if any, to 
be provided by the claimant.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(codified at 38 C.F.R. Part 3).

Through a January 2004 letter, the RO notified the Veteran of 
elements of service connection and the evidence needed to 
establish each element.  This document served to provide 
notice of the information and evidence needed to substantiate 
the claim.

VA's letter notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.

The Veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or to 
assign an effective date for each disability on appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  The Board 
finds no prejudice to the Veteran in proceeding with a denial 
of the claim for service connection, as concluded below, 
because any question as to the appropriate disability rating 
and effective date to be assigned is rendered moot.  The 
Veteran had previously received all required notice regarding 
service connection.  The claim denied for service connection 
obviously does not entail the setting of a new disability 
rating or an effective date.  Accordingly, the Veteran is not 
harmed by any defect with regard to these elements of the 
notice.

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because the Veteran's claim on 
appeal has been fully developed and re-adjudicated by an 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO or AMC 
has obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for a VA 
examination in connection with the claim on appeal, a report 
of which is of record.  The Veteran has not identified, and 
the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Every Veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  Service treatment records of the 
Veteran's entry report no defects.
 
For the showing of chronic disease, there must be a 
combination of sufficient manifestations to identify the 
disease entity and sufficient observation at the time, as 
distinguished from isolated findings or a diagnosis including 
the word "chronic".  38 C.F.R. § 3.303 (2009).  

In this case, the Veteran contends that he was arrested and 
beaten by military police at Fort Riley in March or April 
1982, and that he was kicked in the back and in the testicles 
numerous times. He reportedly was taken to Fort Riley 
hospital, suffering from back pain.  He also reported having 
impotency ever since the 1982 incident.  The Veteran is 
competent to testify on factual matters of which he has 
first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 
362 (2005).  

Service treatment records reflect emergency care and 
treatment in April 1982 for middle and lower back pains.  At 
that time the Veteran reported being tackled by military 
police and receiving blows to the lower back.  The assessment 
was contusion of the low back.  Records, dated in April 1982, 
also reflect that the Veteran had crawled to the latrine, 
down the stairs, and slid down the stairs.  He was 
incontinent of urine.  On examination, the Veteran's eyelids 
fluttered; his pupils were equal and reactive to light, and 
he spoke coherently.  The assessment was rule out neurologic 
lesion.

Service treatment records also reflect that, in May 1982, the 
Veteran again complained of a back injury last week resulting 
in his not being able to use his right leg.  He reportedly 
could not stand because his legs did not work and his back 
hurt.  The assessment was "needs to increase strength" in 
bilateral lower extremities.

Service treatment records show that the Veteran continued to 
complain of low back pain, as well as trauma to the testes 
with resulting pain in April 1983.  The assessments were 
lumbosacral spine musculoskeletal strain, and trauma of the 
left testes.  In May 1983, the Veteran continued to complain 
of testicular pain that had its onset one year ago, when 
kicked in the groin.  On examination, testicles were of 
normal size and consistency.  There was extreme tenderness on 
pubic bone below inguinal ring on left.  Left testicle did 
not elevate with cough and X-rays revealed slight 
enlargement, in comparison with right.

The post-service treatment records, dated nearly two decades 
later in February 2004, include an assessment of testicular 
pain of undetermined origin.  The Veteran reported having 
primarily testicular pain, and trauma to both testicles about 
20 years ago.

VA treatment records, dated in August 2004, include an 
assessment of impotence.  At that time the Veteran reported 
an inability to have an erection for several years.

Following the Board's April 2009 remand, the Veteran 
underwent a VA examination in November 2009 for purposes of 
determining the nature and etiology of any current 
genitourinary disability.  The VA examiner reviewed the 
claims file, and noted that the Veteran's military records 
document his multiple complaints of groin/testicle pain a 
year after he was attacked by military police.  The examiner 
also noted the Veteran's report of a sharp pain in the groin 
and problems with erectile dysfunction since the April 1982 
incident.  On examination, there was tenderness to palpation 
of the left testicle.   The VA examiner found that the 
Veteran had a condition of erectile dysfunction, for which he 
was being treated.  The Veteran currently took medications 
that have been implicated with causing erectile dysfunction.  
Service treatment records were silent for a diagnosis of 
erectile dysfunction during service.  Hence, the VA examiner 
opined that it was less likely as not that the Veteran's 
erectile dysfunction was related to military service, 
including the in-service complaints of testicular pain. The 
examiner also opined that the Veteran reports chronic 
groin/testicular pain, for which no etiology has been found, 
that had an onset during military service.

In essence, the VA examiner concluded that the Veteran's 
current erectile dysfunction did not owe its etiology to 
service; and that there was no nexus between his current 
disability and service, to include in-service complaints of 
testicular pain.

When assessing the probative value of a medical opinion, the 
access to claims files and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered 
probative if it is definitive and supported by detailed 
rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  A medical opinion that contains only data and 
conclusions is not entitled to any weight.  Further, a review 
of the claims file cannot compensate for lack of the reasoned 
analysis required in a medical opinion, which is where most 
of the probative value of a medical opinion comes from.  "It 
is the factually accurate, fully articulated, sound reasoning 
for the conclusion, not the mere fact that the claims file 
was reviewed, that contributes probative value to a medical 
opinion."  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 
304 (2008).

The November 2009 examiner reviewed the entire claims file 
and cited to specific evidence in the claims folder to 
support his opinions.  The VA examiner specifically noted 
that service treatment records revealed no diagnosis of 
erectile dysfunction during the Veteran's military service, 
and implied that the Veteran's current medications were a 
more likely cause of his erectile dysfunction.  The VA 
opinion in October 2009 is factually accurate, fully 
articulated, and contains sound reasoning.  There is no 
opinion to the contrary.

Accordingly, the Board finds the November 2009 VA opinion to 
be probative on the question of nexus.

While the Veteran is competent to describe any groin injuries 
and impotence both in service and post-service, his claim is 
contradicted in part by contemporaneous service treatment 
records reflecting neither complaints nor diagnosis of 
impotence or erectile dysfunction.  The record first reveals 
a diagnosis of erectile dysfunction nearly two decades after 
the in-service groin injury, and includes a competent medical 
opinion that the Veteran's medications have been implicated 
as causing erectile dysfunction. The Veteran's contentions, 
although probative, are outweighed by the service medical 
records which contain no mention of erectile dysfunction, the 
lack of treatment for erectile dysfunction for many years 
after service, and by the October 2009 VA medical opinion.  
The Board also notes that the VA examiner stated that no 
etiology was found for the Veteran's complaint for 
groin/testicular pain.  Without evidence of underlying 
disability associated with the complaints of pain, there is 
no basis for a grant of service connection.  See Sanchez-
Benitez v West, 13 Vet. App. 282 (1999).  

A clear preponderance of the evidence is against a finding 
that the Veteran has a genitourinary disability that either 
had its onset during service or is related to his active 
service.  Thus, service connection for a genitourinary 
disability is not warranted.


ORDER

Service connection for a genitourinary disability is denied.



____________________________________________
MICHAEL MARTIN
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


